Edward Curtis was the Safety Director of Canton. He was indicted for bribery and was sentenced by the Stark Common Pleas, to the' penitentiary for three years. It was claimed by the State that during his stay in office he accepted money from bootleggers and gamblers to insure -them protection from vice squads and the police of the city. Curtis contended that while in office as Safety Director the number of arrests for bootlegging and illicit traffiieking in liquor, increased as did. also the arrests for gambling; that he had performed his duty, and denied ever taking money for purposes alleged by the state.
The case was taken to the Court .of Appeals on error where the judgment of. the Common Pleas was affirmed. In-seeking' to reverse the decision by bringing "the case' to the Supreme-*188Court, some of Curtis’ numerous assignments of error are:
Attorneys—Day & Day, Cleveland, and Turner, Ake & Abt, Canton, for Curtis; C. B. Mc-Clintock, Canton, and C. C. Crabbe, Columbus, for State.
1. The failure of the Common Pleas to direct a verdict of not guilty.
2. Error of that court in its charge to the jury and refusal to charge as requested.
2. Misconduct of the prosecuting attorney.
Curtis contends that in view of the fact of the questionable reputations of some of the state’s witnesses, the court in its charge should have touched or covered this condition in its general charge. Requested charges by Curtis tending to inform the jury of a conspiracy against him, and concerning the alleged payment of money to him by one Bouklias, were refused among other charges. Curtis alleges that the prosecuting attorney was guilty of misconduct prejudicial to him as, when it was stated that the indictments for perjury against Bouklias and Turner were known, but no action would be taken on them, if Curtis was not sent to the penitentiary.